Title: From Thomas Jefferson to Francis dal Verme, 15 September 1788
From: Jefferson, Thomas
To: Dal Verme, Francis


          
            
              Sir
            
            Paris Sep. 15. 1788.
          
          I had the honour of addressing letters to you lately by two of my countrymen, Mr. Shippen and Mr. Rutledge who meant to pass through Milan in a visit to Italy. The bearer hereof Mr. Short, tho leaving Paris later with the same view, will meet with those gentlemen at Geneva, and will have the honour of presenting himself to you at the same time. He is from the same state with myself, connected with me there, came to me on my coming here, and has lived with me ever since. These circumstances with his great merit and abilities entitle him to expect that I will use what little interest I may have to obtain for him the honour of presenting himself to you, and will render his acquaintance not unacceptable to you. I will ask for him some indication of the things worth his seeing during the short time he will be at Milan, and to facilitate his access to them. He is so perfectly acquainted with American transactions that instead of detailing them to you, I will refer you to him, only inclosing you a copy of our new constitution, and repeating, as I shall always do with pleasure, assurances of those sentiments of esteem & respect with which I have the honor to be, Sir, Your most obedient & most humble servt,
          
            
              Th: Jefferson
            
          
        